DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application Number 17/027,931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one of an inner surface of each of the plurality of bores and a corresponding plurality of positions on the bearing race include a cross-contact recess, each configured to seat …” in the third paragraph after the preamble. It is generally unclear as to which of the ‘inner surface of the plurality of bores,’ ‘corresponding plurality of positions on the bearing race,’ and ‘cross-contact recess’ Applicant intends “each” to refer to. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein at least one of an inner surface of each of the plurality of bores and a corresponding plurality of positions on the bearing race include a cross-contact recess, the cross-contact recess configured to seat …”
Claim 1 further recites the limitation “a corresponding rolling member” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to one of the ‘rolling members’ previously set forth in the claim, or whether Applicant intends to set forth another ‘rolling member’ that is separate and independent from the ‘rolling members’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a corresponding one of the rolling members.”
Claim 1 further recites the limitation “wherein the recess comprises a central void that does not contact the rolling member, the central void defining two contact areas, each having a contact surface, one either side of the central void, both of which contact the rolling member …” in the last paragraph. The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends “the recess” to refer to the ‘cross-contact recess’ or the ‘recess,’ each of which have been previously set forth in the claim. Secondly, the limitation recites that the ‘central void does not contact the rolling member.’ The limitation then recites that the ‘central void defines two contact areas, wherein each of the contact areas have a contact surface,’ and that ‘each of the contact surfaces contact the rolling member.’ This is indefinite because the limitation requires that the ‘central void’ not contact the rolling members. However, the ‘contact surfaces’ of the ‘central void’ contact the rolling members. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein each of the recesses of the cross-contact recesses comprise a central void that does not contact the rolling member, and two contact areas, wherein each of the contact areas have a contact surface, one on either side of the central void, wherein each of the contact surfaces contact the rolling member …”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (U.S. Patent Number 8,794,418).
As to claim 1, Norton teaches a robotic tool changer (abstract), comprising: a tool assembly including a bearing race (figure 4, element 50 being the ‘tool assembly’ and elements 51 – 55 being the ‘bearing race’; column 5, lines 13 – 15 and column 5, line 65 – column 6, line 15); a master assembly including a plurality of bores, each configured to contain a rolling member (figure 4, element 70 being the ‘master assembly’ and elements 75 being the ‘bores’; column 5, lines 13 – 15 and 49 – 54); and a cam having at least one tapered surface angled so as to urge the rolling members against the bearing race to couple the master and tool assemblies, and to allow the rolling members to retract away from the bearing race to decouple the master and tool assemblies (figures 5, 11, and 12, element 80 being the ‘cam’ and elements 83 - 85 being the ‘tapered surface’; column 6, lines 31 – 47 and column 6, line 61 – column 7, line 6 – 18); wherein a corresponding plurality of positions on the bearing race including a cross-contact recess, each of the cross-contact recesses are configured to seat a corresponding one of the rolling members when the master and tool assemblies are coupled (figures 4 and 6, element 52 being the ‘cross-contact recesses’; column 6, lines 6 – 7); wherein each of the cross-contact recesses comprises a recess sized and shaped to receive one of the rolling members (figures 4 and 6, element 52 being the ‘recess of the cross-contact recess’).
Norton further teaches that each of the recesses of the cross-contact recesses comprise a central void that does not contact the rolling member, and two contact areas, wherein each of the contact areas have a contact surface, one on either side of the central void, wherein each of the contact surfaces contact the rolling member over respective areas of the rolling member when the master and tool assemblies are coupled (figure 6, element 53 being the ‘central void,’ left and right elements 54 being the ‘contact areas,’ left and right elements 55 being the ‘contract surfaces’; column 6, lines 6 – 15). Examiner notes that ‘contact edges’ of Norton (figure 6, elements 55) may reasonably be considered to be “contact surfaces” because “surface” is defined by Merriam-Webster’s Dictionary as “an external part or layer,” “an external aspect of something,” and “an exterior boundary of an object or body.” Because the ‘contact edges’ may reasonably be considered to be an external ‘part, layer, aspect, or boundary’ of the bearing race, the ‘contact edges’ of Norton may reasonably be considered to be “contact surfaces.” The portions of the rolling members which contact the contact surfaces may also be reasonably considered to be “areas” of the rolling members because “area” is defined by Merriam-Webster’s Dictionary as “a part of a surface of a body” and “a geographic region.” Because the rolling members contact the contact surfaces at a ‘part of the surface’ and at a ‘geographic region’ of the rolling bodies, the rolling members contact the contact surfaces at “areas” of the rolling members. Alternatively, Examiner notes that the claim recites the ‘rolling members’ as functional language, such that the ‘rolling members’ are not a positively claimed element of the claimed ‘robotic tool changer.’ It is further the position of the Examiner that the robotic tool changer of Norton could be used with a ‘rolling member’ which has a larger radius than the rolling members of Norton, such that the ‘rolling member’ came into contact with the entirety of the ‘contact areas’ (figure 6, left and right elements 54) of the recess of the cross-contact recess.
As to claim 2, Norton further teaches that the rolling members are spherical, and wherein each of the cross-contact recesses comprise a corresponding spherical recess, the spherical recess comprising the central void (figure 6, elements 54 and 53). Examiner recognizes that Norton teaches the rolling member having a radius which is smaller than that of the cross-contact recess (figure 6, elements 60 and 54). However, Examiner notes that the claim recites the ‘rolling member’ as functional language, such that the ‘rolling member’ is not a positively claimed element of the claimed ‘robotic tool changer.’ It is the position of the Examiner that the recess of Norton is capable for use with a rolling member that has a substantially same radius as that of the recess.
As to claim 3, Norton teaches that the central void is a concave channel (figure 6, element 53).
As to claim 6, as explained in the rejection of claim 1 above, Norton teaches the plurality of positions comprising the cross-contact recess. It is further the position of the Examiner that the inner surface of the bores also comprise a cross-contact recess (figure 4, element 75 being the ‘cross-contact recess’), wherein the cross-contact recess comprises a recess sized and shaped to receive a rolling member (figure 4, upper half of element 75 being the ‘recess’) and a central void not contacting the rolling member (figure 4, lower half of element 75 being the ‘central void’). Examiner notes that this can be found because, while Norton teaches the rolling members being spherical (figure 4, element 60 being the ‘rolling members’; column 6, lines 12 – 16), it is the position of the Examiner that the apparatus of Norton can be used with ‘rolling members’ which are shaped as a half-sphere, such that the rolling members do not contact the ‘central void’ of the cross-contact recess. The cross-contact recess of Norton further includes two contact area which contacts the rolling members, one on either side of the central void (figure 4, line between the lower and upper half of element 75 being the ‘contact area’).
The limitations of claim 7 seem to be directed towards, and further define, the embodiment of each of the inner surface of the plurality of bores and the corresponding plurality of positions on the bearing race comprise the cross-contact recesses, as set forth in claim 1. This can be found because claim 7 recites “the cross-contact recess in the inner surface of the corresponding bore and the cross-contact recess at the corresponding one of the plurality of positions on the bearing race.” However, Norton teaches the embodiment of only the corresponding plurality of positions on the bearing race comprise the cross-contact recesses. Because Norton does not teach each of the inner surface of the bore and the plurality of positions on the bearing race comprising the cross-contact recesses, Norton is not required to teach the limitations of claim 7 to show anticipation.
Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 9, that Norton does not teach ‘the recesses of the cross-contact recesses comprise a central void that does not contact the rolling member, and two contact areas, wherein each of the contact areas have a contact surface, one on either side of the central void, wherein each of the contact surfaces contact the rolling member over respective areas of the rolling member when the master and tool assemblies are coupled.’ Examiner disagrees. It is the position of the Examiner that Norton teaches the recess comprising a central void and two contact areas, wherein each of the contact areas comprise a ‘contact surface’ which comes into contact with the given rolling bearing (figure 6, element 53 being the ‘central void,’ left and right elements 54 being the ‘contact areas,’ left and right elements 55 being the ‘contract surfaces’; column 6, lines 6 – 15). Examiner notes that ‘contact edges’ of Norton (figure 6, elements 55) may reasonably be considered to be “contact surfaces” because “surface” is defined by Merriam-Webster’s Dictionary as “an external part or layer,” “an external aspect of something,” and “an exterior boundary of an object or body.” Because the ‘contact edges’ may reasonably be considered to be an external ‘part, layer, aspect, or boundary’ of the bearing race, the ‘contact edges’ of Norton may reasonably be considered to be “contact surfaces.” Alternatively, Examiner notes that the claim recites the ‘rolling members’ as functional language, such that the ‘rolling members’ are not a positively claimed element of the claimed ‘robotic tool changer.’ It is further the position of the Examiner that the robotic tool changer of Norton could be used with a ‘rolling member’ which has a larger radius than the rolling members of Norton, such that the ‘rolling member’ came into contact with the entirety of the ‘contact areas’ (figure 6, left and right elements 54) of the recess of the cross-contact recess.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726